UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 40-F OMB APPROVAL OMB Number: 3235-0381 Expires: June30, 2011 Estimated average burden hours per response 427 [Check one] o REGISTRATION STATEMENT PURSUANT TO SECTION12 OF THE SECURITIES EXCHANGE ACT OF1934 OR þ ANNUAL REPORT PURSUANT TO SECTION13(a) OR15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the fiscal year ended December 31, 2008 Commission File Number 001-10805 Rogers Communications Inc. (Exact name of Registrant as specified in its charter) Not Applicable (Translation of Registrant’s name into English (if applicable)) British Columbia (Province or other jurisdiction of incorporation or organization) 4812, 4813, 4822, 4832, 4833, 4841 (Primary Standard Industrial Classification Code Number (if applicable)) Not Applicable (I.R.S. Employer Identification Number (if applicable)) 333 Bloor Street East, 10th Floor Toronto, Ontario M4W 1G9 (416) 935-7777 (Address and telephone number of Registrant’s principal executive offices) CT Corporation System 111 Eighth Avenue, 13th Floor New York, New York 10011 (212) 894-8400 (Name, address (including zip code) and telephone number (including area code) of agent for service in the United States) Securities registered or to be registered pursuant to Section12(b) of the Act. Title of each class Name of each exchange on which registered Class B Non-Voting New York Stock Exchange Securities registered or to be registered pursuant to Section12(g) of the Act. Not Applicable (Title of Class) Securities for which there is a reporting obligation pursuant to Section15(d) of the Act. Class B Non-Voting Shares (Title of Class) SEC2285 (03-07) Persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. For annual reports, indicate by check mark the information filed with this Form: R Annual information form ¨ Audited annual financial statements Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report. 112,462,014 Class A Voting shares; 523,429,539 Class B Non-Voting shares. Indicate by check mark whether the Registrant by filing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of1934 (the “Exchange Act”). If “Yes” is marked, indicate the file number assigned to the Registrant in connection with such Rule. ¨ Yes 82- R No Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or15(d) of the Exchange Act during the preceding 12months (or for such shorter period that the Registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90days. R Yes ¨ No DISCLOSURE CONTROLS AND PROCEDURES The disclosure provided under the heading Disclosure Controls and Procedures on page 56 of Exhibit 99.2: Management’s Discussion and Analysis, is incorporated by reference herein. MANAGEMENT’S ANNUAL REPORT ON INTERNAL CONTROL OVER FINANCIAL REPORTING The disclosure provided under the heading Management’s Annual Report on
